Exhibit 10.1
SUBSCRIPTION AGREEMENT
     This Subscription Agreement (this “Agreement”), dated as of June 11, 2010,
is made by and among the Company (as defined below), successor to Fremont
General Corporation, a Nevada corporation (the “Debtor”), and each investor
identified on Annex I (each individually, an “Investor,” and together with their
respective successors and permitted assigns, the “Investors”).
     WHEREAS, the Investors wish to purchase from the Company (as defined
below), upon the terms and conditions stated herein pursuant to that certain
Signature Group Holdings LLC’s Fourth Amended Chapter 11 Plan of Reorganization
of Fremont General Corporation, Joined By James McIntyre as Co-Plan Proponent,
Dated May 13, 2010 (the “Plan”), an aggregate of 12,500,000 shares of the
Company’s common stock (the “Shares”); and
     WHEREAS, pursuant to the Plan, the Debtor shall emerge from bankruptcy as a
Nevada corporation (the “Company”), and a $10,000,000 capital contribution
contemplated by this Agreement will be deemed to occur on the Effective Date
following (i) the merger of FGCC and FRC into the Company as contemplated by
Article IV.A of the Plan and (ii) the effectiveness of the amended and restated
Articles of Incorporation and the amended and restated Bylaws described in
Article IV.G of the Plan and attached thereto as exhibits.
     NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Investors mutually agree as follows. Capitalized terms used and
not otherwise defined herein shall have the meanings given such terms in the
Plan.
ARTICLE 1
PURCHASE OF COMMON STOCK
1.1 Purchase of Shares in Exchange for Cash Payment. Subject to the terms and
conditions of this Agreement, on the Effective Date, the Investor listed in
Annex I shall severally, and not jointly, purchase, and the Company shall sell
and issue to each of the Investors, the Shares in the respective amounts set
forth opposite each such Investor’s name on Annex I in exchange for the purchase
price set forth opposite each such Investor’s name on Annex I.
1.2 Trust Account. At least 10 days prior to the Effective Date, each Investor
shall deliver into a trust account, to be held at the law firm of Rutan &
Tucker, LLP, cash equal to the amount set forth opposite each such Investor’s
name on Annex I (the “Trust Account”), or shall otherwise provide evidence of
the availability of funds to the reasonable satisfaction of the Company.
1.3 Investor Information. Each Investor shall deliver complete, final and
accurate copies of Annex I, Annex II, and Annex III (if applicable), setting
forth information regarding the identification and certain representations of
the Investors, at least 5 days prior to the Effective Date.

1



--------------------------------------------------------------------------------



 



1.4 Closing. The closing of the purchase and sale of the Shares shall take place
on the Effective Date at the offices of Manderson, Schafer & McKinlay LLP, 4695
MacArthur Court, Suite 1270, Newport Beach, California, 92660, or at such other
location as the Company and the Investors shall mutually agree.
1.5 Delivery. On the Effective Date, the Company shall deliver to each Investor
the Shares (in certificate or book entry form), each registered in such name or
names as each Investor may designate. On the Closing Date, each Investor shall
pay, or cause Rutan & Tucker, LLP to pay (by wire transfer in same day funds to
an account specified by the Company in writing or pursuant to other funding
instructions specified by the Company in writing), to the Company the amount set
forth opposite each such Investor’s name on Annex I under column 1.b.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
     Each Investor, severally and not jointly, represents and warrants to the
Company that the statements contained in this Article 2 are true and correct as
of the date hereof and will be as of the Effective Date, except to the extent
such representations and warranties are specifically made as of a particular
date (in which case such representations and warranties are true and correct as
of such date).
2.1 Investor is an “accredited investor” as defined by Rule 501 of Regulation D
under the Securities Act, which is set forth under Appendix II to this
Agreement. Investor acknowledges that it has such knowledge and experience in
financial and business matters that Investor is capable of evaluating the merits
and risks of an investment in the Securities and of making an informed
investment decision with respect thereto. Investor acknowledges that an
investment in the Securities is speculative and involves a high degree of risk
and that Investor can bear the economic risk of the acceptance of the
Securities, including a total loss of its investment. Investor is experienced in
evaluating and investing in early stage or start-up or reorganizing companies
such as the Company. Investor acknowledges that the Debtor is currently not in
compliance with reporting requirements under the rules of the Securities and
Exchange Commission.
2.2 Investor understands that the Shares, and all underlying securities, have
not been registered under the Securities Act on the ground that the issuance
thereof is exempt under Section 4(2) of the Act and/or Regulation D as a
transaction by an issuer not involving any public offering, and that the
statutory basis for the exception claimed would not be present if any of the
representations and warranties of Investor contained in this Agreement are
untrue, or notwithstanding the Investor’s representations and warranties, the
Investor currently intends to acquire any of the Shares for resale upon the
occurrence or non-occurrence of some predetermined event.
2.3 Investor is purchasing the Shares solely for its own account, and, in the
event that the Investor should acquire any underlying securities, will be
acquiring such underlying securities

2



--------------------------------------------------------------------------------



 



solely for its own account, and not for the benefit of any other Person.
Investor is acquiring the Shares solely for investment purposes and not with a
view to distribution or resale, nor with the intention of selling, transferring
or otherwise disposing of all or any part thereof for any particular price, or
at any particular time, or upon the happening of any particular event or
circumstance, except selling, transferring, or disposing of the Shares, in full
compliance with all applicable provisions of the Securities Act, the rules and
regulations promulgated by the Securities and Exchange Commission thereunder,
and applicable state securities laws. Investor understands and acknowledges that
an investment in the Shares is not a liquid investment.
2.4 Information. Investor confirms that Investor has received and has had a
chance to review the Plan, the related Court-approved Signature Group Holdings,
LLC Disclosure Statement dated January 20, 2010, and the Court-approved Fremont
General Corporation Informational Cover Letter regarding the solicitation of
five (5) competing chapter 11 plans in the bankruptcy case of Fremont General
Corporation and the exhibits attached thereto. Investor confirms that Investor
has had the opportunity to ask questions of, and receive answers from, the
Company or any authorized Person acting on its behalf concerning the Company and
its business, and to obtain any additional information, to the extent possessed
by the Company (or to the extent it could have been acquired by the Company
without unreasonable effort or expense) necessary to verify the accuracy of the
information received by Investor. In connection therewith, Investor acknowledges
that Investor has had the opportunity to discuss the Company’s business,
management and financial affairs with the Company’s management or any authorized
Person acting on its behalf. Investor has received and reviewed all the
information concerning the Company and the Shares, both written and oral, that
Investor desires. In determining whether to make this investment, Investor has
relied solely on Investor’s own knowledge and understanding of the Company and
its business based upon Investor’s own due diligence investigations.
2.5 Authorization. Investor has all requisite legal and other power and
authority to execute and deliver this Agreement and to carry out and perform its
obligations under the terms of this Agreement. This Agreement constitutes a
valid and legally binding obligation of Investor enforceable in accordance with
its terms, subject as to enforcement, to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors’
rights and to general equity principles.
2.6 Suitability of Investment. Investor has carefully considered and has
discussed with its legal, tax, accounting and financial advisors, to the extent
the Investor has deemed necessary, the suitability of this investment and the
transactions contemplated by this Agreement for the Investor’s particular
federal, state, provincial, local and foreign tax and financial situation and
has independently determined that this investment and the transactions
contemplated by this Agreement are a suitable investment for the Investor.
Investor understands that it (and not the Company) shall be responsible for
Investor’s own tax liability that may arise as a result of the investment in the
Shares or the transactions contemplated by this Agreement.
2.7 Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the federal securities laws,
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that, under such laws and

3



--------------------------------------------------------------------------------



 



applicable regulations, the Shares may be resold without registration under the
Securities Act only in certain limited circumstances. The Investor acknowledges
that the Shares must be held indefinitely unless subsequently registered under
the Securities Act or an exemption from such registration is available.
Pursuant to the Signature Plan, certificates evidencing shares of stock and
warrants received by (i) holders of securities issued in reliance upon the
exemption set forth in section 4(2) of the Securities Act, (ii) holders of five
percent or more of the outstanding common stock or (iii) by holders that request
legended certificates and who certify that they may be deemed to be underwriters
within the meaning of section 1145 of the Bankruptcy Code, will bear a legend
substantially in the form below:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE AND, IF APPLICABLE, THE COMMON
STOCK UNDERLYING SUCH SECURITIES, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES. LAWS OF ANY STATE OR OTHER
JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED
UNLESS REGISTERED OR QUALIFIED UNDER SAID ACT AND APPLICABLE STATE SECURITIES
LAWS OR UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.
Any person that would receive legended securities as provided above may instead
receive certificates evidencing securities without such legend if, prior to the
Effective Date, such person or entity delivers to the Debtor (a) an opinion of
counsel reasonably satisfactory to the Debtor to the effect that the shares to
be received by such person or entity (or the common stock underlying such
shares) may be sold without registration under the Securities Act and (b) a
certification that such person or entity is not an “underwriter” within the
meaning of section 1145 of the Bankruptcy Code.
Any holder of a certificate evidencing shares of the Reorganized Debtor bearing
such legend may present such certificate to the transfer agent for exchange for
one or more new certificates not bearing such legend or for transfer to a new
holder without such legend at such times as (a) such shares are sold pursuant to
an effective registration statement under the Securities Act or (b) such holder
delivers to the Reorganized Debtor an opinion of counsel reasonably satisfactory
to the Reorganized Debtor to the effect that such shares are no longer subject
to the restrictions pursuant to an exemption under the Securities Act and such
shares may be sold without registration under the Securities Act, in which event
the certificate issued to the transferee will not bear such legend.
2.8 Investor Information. The residency of Investor (or, in the case of a
partnership, limited liability company or corporation, such entity’s principal
place of business) is correctly set forth below Investor’s name on Annex I. Each
Investor shall complete and sign Annex II or Annex III hereto (as applicable),
providing certain investor representations contained therein.

4



--------------------------------------------------------------------------------



 



ARTICLE 3
CONDITIONS RELATING TO THE CLOSING
3.1 Conditions to the Obligations of the Company at the Closing. The obligation
of the Company to consummate the transactions to be performed by it in
connection with the Closing with respect to each Investor are, unless otherwise
indicated, subject to the satisfaction of the following conditions as of the
Effective Date, unless such conditions are waived by the Company:
     (a) Representations, Warranties and Covenants. The representations and
warranties made by each such Investor in Article 2 hereof shall be true and
correct as of the Effective Date. The Investor shall have performed and complied
in all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by it on or prior to the Effective
Date.
     (b) Availability of Funds. The Investors shall have deposited in the Trust
Account all of the cash needed to satisfy the Investors’ purchase obligations
under the Plan and this Agreement, or shall otherwise have provided evidence of
the availability of funds to the reasonable satisfaction of the Company.
3.2 Conditions to the Obligations of the Investors at the Closing. The
obligation of each Investor to consummate the transactions to be performed by it
in connection with the Closing with respect to the Company are, unless otherwise
indicated, subject to the satisfaction of the following conditions as of the
Effective Date, unless such conditions are waived by such Investor:
     (a) Covenants. The Company shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by it on or prior to the Effective Date.
     (b) Changes to the Plan. Any modifications to the Plan shall be reasonably
acceptable to such Investor.
     (c) All conditions set forth in Section VIII.B of the Plan shall have been
satisfied and none of the foregoing conditions shall have been waived without
the prior written approval of such Investor.
ARTICLE 4
MISCELLANEOUS
4.1 Governing Law. Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules), the laws of (a) the State
of California shall govern the construction and implementation of the Plan and
(except as may be provided otherwise in any such agreements, documents, or
instruments) any agreements, documents, and instruments executed in connection
with the Plan and (b) the laws of the state of incorporation of the Debtor

5



--------------------------------------------------------------------------------



 



shall govern corporate governance matters; in each case without giving effect to
the principles of conflicts of law thereof.
4.2 No Third Party Reliance. Anything contained herein to the contrary
notwithstanding, the representations and warranties contained in this Agreement
(a) are being given as an inducement to the Company to enter into this Agreement
and (b) are solely for the benefit of the Company. Accordingly, no third party
shall be a third-party or other beneficiary of such representations and
warranties and no such third party shall have any rights of contribution against
the Investors or the Company with respect to such representations or warranties
or any matter subject to or resulting in indemnification under this Agreement or
otherwise.
4.3 Amendment. This Agreement may not be modified or amended in any manner
except in a writing executed by the Company, Craig Noell, Kenneth Grossman, and
any Investor whose interest may be adversely affected by the amendment.
4.4 Counterparts; Facsimile and Electronic Signatures. This Agreement may be
executed in any number of counterparts, and each such counterpart hereof shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement. Counterpart signatures to this Agreement delivered
by facsimile or other electronic transmission shall be acceptable and binding.
4.5 Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
* * * * *

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Subscription
Agreement as of the date first written above.
INVESTOR

          Individuals:   Entities:    
(Includes joint tenants, tenants in common and individual IRA beneficiaries)
  (Includes corporations, limited liability companies, partnerships,
cooperatives, trusts and IRA custodians)    
 
         
 
Name of Subscriber (as it is to appear on certificate(s))
 
 
Name of Entity Subscriber (as it is to appear on certificate(s))    
 
         
 
Signature
 
 
Authorized Signature    
 
         
 
Name of Joint Subscriber, if any (as it is to appear on certificate(s))
 
 
Print Name    
 
         
 
Signature of Joint Subscriber
 
 
Title    

                  Accepted by:    
 
                REORGANIZED DEBTOR    
 
           
 
  By:  
 
     
 
  Name:  
 
     
 
  Title:  
 
     
 
     
 
   

[Signature page to Subscription Agreement]

7



--------------------------------------------------------------------------------



 



Annex I
Subscription Schedule

          Name and Address1   (a)   (b) of Investor   Common Stock (#)  
Purchase Price ($)  
 
       

 

1   Listed address is the principal place of business, if a business entity, or
state of residency, if an individual.

8



--------------------------------------------------------------------------------



 



Annex II
ADDITIONAL REPRESENTATIONS AND WARRANTIES
OF INVESTOR WHO IS AN INDIVIDUAL
Investor represents and warrants as follows:

1.   Investor is an individual.   2.   Investor is a resident of the following
(check applicable line)

  (i)   U.S. state and county:                                         , or    
(ii)   foreign country:                                        

3.   Investor understands that the Company’s reliance on the exemptions from
registration under the Securities Act is based in part on the representations
made herein by Investor. Investor is an “accredited investor” as that term is
defined in Regulation D under the Securities Act and falls within the category
indicated below (check the applicable line):

  a.   A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.     b.   An individual whose individual net worth, or
joint net worth with his or her spouse, at the time of this purchase exceeds
$1,000,000.     c.   An individual who had an individual income in excess of
$200,000 in each of the two most recent years, or joint income with his or her
spouse in excess of $300,000 in each of those years, and has a reasonable
expectation of reaching the same income level in the current year.

         
 
  INVESTOR    
 
         
 
 
 
[Signature of Investor]    
 
         
 
 
 
[Print Name of Investor]    

9



--------------------------------------------------------------------------------



 



Annex III
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF
INVESTOR THAT IS NOT AN INDIVIDUAL
     Investor represents and warrants as follows:
     1. Investor is a (fill in one of the following: “corporation,”
“partnership,” “limited liability company,” “trust,” “foundation” or other type
of organization):                                         .
     2. Investor maintains its principal place of business in the following
(i) U.S. state and county, or (ii) foreign
country:                                         .

3. a.   If Investor is a corporation, Investor is duly incorporated, validly
existing and in good standing under the laws
of:                                         (U.S. state or foreign country).    
b.   If Investor is a partnership, limited liability company, trust or other
form of organization, Investor is duly organized and validly existing under the
laws of :                                         (U.S. state or foreign
country).

     4. Investor understands that the Company’s reliance on the exemptions from
registration under the Securities Act is based in part on the representations
made herein by Investor. Investor is an “accredited investor” as that term is
defined in Regulation D under the Securities Act and falls within the category
indicated below (check the applicable line):

  a.   A bank, as defined in Section 3(a)(2) of the Securities Act or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act, whether acting in its individual or fiduciary capacity.    
b.   A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.     c.   An insurance company as defined in Section 2(13)
of the Securities Act.     d.   An investment company required to be registered
under the Investment Company Act or a business development company as defined in
Section 2(a)(48) of the Investment Company Act.     e.   A Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958.     f.   A
private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

10



--------------------------------------------------------------------------------



 



  g.   An organization described in Section 501(c)(3) of the Code, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.     h.   A corporation, Massachusetts or similar
business trust, limited liability company or partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000 (other than one described in item (g) above).     i.   A
trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Regulation Section 230.506(b)(2)(ii)
promulgated under the Securities Act.     j.   An entity in which all of the
equity owners are “accredited investors.”

     5. Investor            (fill in “was” or “was not”) formed for the specific
purpose of making an investment in the Company.

                  INVESTOR:    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

11